Case: 21-1599    Document: 26   Page: 1   Filed: 02/28/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

          IN RE: TONIA WALSTAD MILLER,
                       Appellant
                ______________________

                       2021-1599
                 ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. 13/218,874.
                   ______________________

                Decided: February 28, 2022
                 ______________________

    MICHAEL ERIC ATTAYA, Cesari and McKenna, LLP,
 Boston, MA, argued for appellant. Also represented by
 DUANE H. DREGER.

    MARY L. KELLY, Office of the Solicitor, United States
 Patent and Trademark Office, Alexandria, VA, argued for
 appellee Andrew Hirshfeld. Also represented by THOMAS
 W. KRAUSE, MONICA BARNES LATEEF, FARHEENA YASMEEN
 RASHEED.
                ______________________

    Before MOORE, Chief Judge, DYK and CUNNINGHAM,
                    Circuit Judges.

 CUNNINGHAM, Circuit Judge.
Case: 21-1599     Document: 26     Page: 2    Filed: 02/28/2022




 2                                               IN RE: MILLER




      Tonia W. Miller appeals from the final decision of the
 Patent Trial and Appeal Board (“Board”) affirming the re-
 jection of claims 1 and 24–26 of U.S. Patent Application
 No. 13/218,874 (“the ’874 Patent Application”) for obvious-
 ness.
     At issue in this case is whether the Board erred in find-
 ing the term “emergency” to be an intended use rather than
 a structural limitation of the claimed “water store,” and
 whether the Board made a sufficient administrative record
 as to why Ms. Miller’s new evidence was insufficient to
 overcome the determination of obviousness. We hold that
 the Board did not err and did create a sufficient adminis-
 trative record. Accordingly, we affirm.
                       I. BACKGROUND
                A. The ’874 Patent Application
     The ’874 Patent Application is entitled “Furniture Hav-
 ing Load-Bearing or Non-Load Bearing Structures for Stor-
 age of Water or Other Material.” It relates to furniture
 incorporating water storage structures which provide an
 emergency water supply that is inconspicuous and aes-
 thetically acceptable. J.A. 2, 74–75. The specification de-
 scribes the importance of “preparation for possible
 emergency situations such as natural disasters . . . [by]
 keep[ing] a supply of potable water stored in a readily ac-
 cessible location.” J.A. 74.
Case: 21-1599    Document: 26      Page: 3    Filed: 02/28/2022




 IN RE: MILLER                                              3



     The ’874 Patent Application discloses a variety of em-
 bodiments of the invention, including tables and chairs.
 J.A. 93–118. Figure 10 shows one such embodiment:




 J.A. 112.
     Claim 1, the only independent claim at issue in this ap-
 peal, is directed to the embodiment of Figure 10. It recites:
        A table having integrated storage capacity com-
        prising:
         a removable tabletop which is supported by
         a load-bearing frame;
         said load-bearing frame defining a volume
         in which an emergency water store is dis-
         posed, said volume entirely overlayed by
         said tabletop, said emergency water store
         including a plurality of reusable storage
         containers substantially identical in size
         and shape, each of which includes a spout;
         and
         one or more load-bearing structures for
         supporting said tabletop, load-bearing
         frame and emergency water store above a
         floor surface.
Case: 21-1599     Document: 26      Page: 4    Filed: 02/28/2022




 4                                                IN RE: MILLER




 J.A. 2, 597 (with limitation at issue in this appeal empha-
 sized).
                 B. The Prosecution History
      The ’874 Patent Application was filed on August 26,
 2011. J.A. 68–82, 85. The Examiner rejected claims 1 and
 24–26 for obviousness over U.S. Patent No. 5,060,580
 (“Shaw”) and another prior art reference, Bylo, which is not
 at issue in the present appeal. J.A. 396–98. The Board
 reversed but did not reach the issue of the proper interpre-
 tation of the limitation “emergency water store.” J.A. 441–
 45. Subsequently, the Examiner reopened prosecution
 with a non-final office action rejecting claims 1 and 24–26
 for obviousness based on Shaw in view of U.S. Patent Pub.
 No. 2003/0173328 A1 (“Herckner”). J.A. 472–76.
     Shaw is directed to a storage table that protects food
 and picnic supplies from insects and pests when dining,
 while also providing easy access to the food stuffs and a
 surface for eating. J.A. 13, 17–18 at col. 4, l. 54–col. 5, l.
 11. Shaw’s table includes an internal storage area that
 may be used to store “any articles, such as picnic supplies,
 food stuffs and ice.” J.A. 17 at col. 3, ll. 8–9.
     Herckner is directed to a “liquid storage bottle . . . with
 a generally cylindrical liquid storage chamber and an inte-
 gral handle” that facilitates cleaning. J.A. 19, 32–33.
 Herckner’s bottles are of various sizes and shapes, with the
 exemplary embodiment of the invention described with ref-
 erence to a generally cylindrical five-gallon water bottle.
 J.A. 31 ¶ 24.
     Ms. Miller petitioned for review of the decision to reo-
 pen prosecution, along with withdrawal of the office action
 reopening prosecution and either issuance of a Notice of Al-
 lowance or assignment of a different examiner to the ’874
 Patent Application. J.A. 479–90. Her petition was denied.
 J.A. 491–97. Ms. Miller then submitted new evidence that
 she argued was “evidence of knowledge in the art of
Case: 21-1599    Document: 26      Page: 5    Filed: 02/28/2022




 IN RE: MILLER                                              5



 emergency preparedness of a structure that is referred to
 as an ‘emergency water store,’” Appellant’s Reply Br. 4, in-
 cluding (1) a photograph of a WWII military building des-
 ignated as an “emergency water store,” (2) dictionary
 definitions for “food” and “foodstuff,” and (3) two U.S. pa-
 tents that use the term “water store” to refer to an ambu-
 latory transport system and a supply carrier system,
 respectively. J.A. 508–85; Appellant’s Br. 18. Nonetheless,
 the Examiner maintained the rejection. J.A. 607–13. Ms.
 Miller then appealed to the Board for a second time. J.A.
 671–756. The Board determined that the term “emer-
 gency” merely recites how the water store is used and con-
 cluded that “emergency water store” encompasses Shaw’s
 internal storage area. J.A. 4–5. The Board affirmed the
 rejection over Ms. Miller’s arguments regarding the proper
 interpretation of the limitation “emergency water store.”
 J.A. 1–5.
     Ms. Miller timely appeals to this court. We have juris-
 diction pursuant to 28 U.S.C. § 1295(a)(4)(A).
                       II. DISCUSSION
     We review de novo the Board’s ultimate claim construc-
 tions. In re NTP, Inc., 654 F.3d 1268, 1273 (Fed. Cir. 2011).
 “We review the Board’s ultimate determination of obvious-
 ness de novo and its underlying factual determinations for
 substantial evidence.” PersonalWeb Techs., LLC v. Apple,
 Inc., 917 F.3d 1376, 1381 (Fed. Cir. 2019) (internal quota-
 tion marks omitted). Substantial evidence is “less than the
 weight of the evidence but more than a mere scintilla of
 evidence.” In re Mouttet, 686 F.3d 1322, 1331 (Fed. Cir.
 2012) (citation omitted).
     Under 35 U.S.C. § 103, a patent may not be obtained if
 the differences between the subject matter sought to be pa-
 tented and the prior art make the subject matter as a whole
Case: 21-1599     Document: 26     Page: 6    Filed: 02/28/2022




 6                                               IN RE: MILLER




 obvious to a person with ordinary skill in the art. 1 An in-
 vention is likely obvious when it merely combines familiar
 elements according to known methods to yield nothing
 more than predictable results. KSR Int’l Co. v. Teleflex
 Inc., 550 U.S. 398, 415–16 (2007). Additionally, while the
 Board must provide an explanation for its decisions, “‘[t]he
 amount of explanation needed to meet the governing legal
 standards—to enable judicial review and to avoid judicial
 displacement of agency authority—necessarily depends on
 context.’ Indeed, ‘[a] brief explanation may do all that is
 needed if, for example, the technology is simple and famil-
 iar and the prior art is clear in its language and easily un-
 derstood.’” Paice LLC v. Ford Motor Co., 881 F.3d 894, 905
 (Fed. Cir. 2018) (quoting Pers. Web Techs., LLC v. Apple,
 Inc., 848 F.3d 987, 993 (Fed. Cir. 2017)); see also In re War-
 saw Orthopedic, Inc., 832 F.3d 1327, 1335 (Fed. Cir. 2016)
 (requiring that the Board “make the necessary findings
 and . . . provide an administrative record showing the evi-
 dence on which the findings are based, accompanied by the
 agency’s reasoning in reaching its conclusions”) (quoting In
 re Lee, 227 F.3d 1338, 1342 (Fed. Cir. 2002) (italicization
 omitted)).
      On appeal, Ms. Miller argues that the Board miscon-
 strued the term “emergency” of the claimed “water store”
 and failed to create a sufficient administrative record in re-
 jecting Ms. Miller’s new evidence. We address each issue
 in turn.




     1   Because Ms. Miller’s application never contained a
 claim having an effective filing date on or after March 16,
 2013, or a reference under 35 U.S.C. §§ 120, 121, or 365(c)
 to any patent or patent application that ever contained
 such a claim, we consider the claimed invention under pre-
 AIA § 103. Pub. L. No. 112–29, § 3(n)(1), 125 Stat. 284, 293
 (2011).
Case: 21-1599    Document: 26      Page: 7    Filed: 02/28/2022




 IN RE: MILLER                                              7



       A. Construction of “Emergency Water Source”
     Ms. Miller asserts that the Board erred when it
 adopted the Examiner’s construction of “emergency” as an
 intended use. She argues that the Board’s construction is
 inconsistent with the specification and an unreasonably
 broad claim interpretation. Appellant’s Br. 9. We disagree.
 The term “emergency” is an intended use and not a struc-
 tural limitation of the claimed “water store.”
      For this application, the claims are given their broad-
 est reasonable interpretation during patent examination.
 See, e.g., Personalized Media Commc’ns, LLC v. Apple Inc.,
 952 F.3d 1336, 1340 (Fed. Cir. 2020); In re Bigio, 381 F.3d
 1320, 1324 (Fed. Cir. 2004) (“[T]he PTO gives a disputed
 claim term its broadest reasonable interpretation during
 patent prosecution.”). The broadest reasonable interpreta-
 tion must be consistent with the plain meaning of the
 words of the claim, unless such meaning would be incon-
 sistent with the specification and prosecution history. See,
 e.g., Trivascular, Inc. v. Samuels, 812 F.3d 1056, 1062 (Fed.
 Cir. 2016).
     The Board correctly construed “emergency” to convey
 an intended use rather than a structural limitation. No
 arguments have been made to suggest what possible struc-
 tural characteristics would differentiate an emergency wa-
 ter store and a non-emergency water store. See, e.g., In re
 Fought, 941 F.3d 1175, 1178–79 (Fed. Cir. 2019) (holding
 that the term “travel trailer” was a structural limitation of
 the claims rather than a statement of intended use because
 it described the towability and living area arrangement of
 a type of recreational vehicle). Indeed, Ms. Miller’s counsel
 conceded in oral argument that “emergency” confers no
 structural characteristic at all. Oral Arg. at 7:35–8:01,
 available at https://oralarguments.cafc.uscourts.gov/de-
 fault.aspx?fl=21-1599_11012021.mp3 (Q: “Does the appli-
 cation concede that there is no structural difference
 between an emergency water store and a water store?” . . .
Case: 21-1599    Document: 26      Page: 8    Filed: 02/28/2022




 8                                              IN RE: MILLER




 A: “The notion of the emergency water store is [] not de-
 scribed as a unique structural aspect.”); see also J.A. 843
 ¶ 55 (“[W]ater or other liquid stored in storage container
 1212 is generally accessible for use at any time and need
 not be considered merely an emergency supply.”). Regard-
 less of the importance of storing potable water in case of an
 emergency, nothing in the specification compels a contrary
 result. See generally J.A. 73–82. Accordingly, we agree
 with the Board’s construction of “emergency” as a state-
 ment of intended use which does not limit the structure.
     Having upheld the Board’s construction of “emergency
 water store,” we affirm the Board’s determination of obvi-
 ousness over Shaw in view of Herckner. “It is well settled
 that the recitation of a new intended use for an old product
 does not make a claim to that old product patentable.” In
 re Schreiber, 128 F.3d 1473, 1477 (Fed. Cir. 1997). And the
 combination of Shaw and Herckner teach the structure of
 claim 1. On appeal, Ms. Miller does not challenge that
 Shaw teaches every limitation of claim 1 of the ’874 Patent
 Application except an emergency water store comprising a
 plurality of identical storage containers each with a spout.
 Appellant’s Br. 12–13; Appellee’s Br. 13. And she does not
 challenge that Herckner discloses water bottles having
 substantially identical size and shape and a spout. Appel-
 lant’s Br. 12–13; Appellee’s Br. 13. We find no error in the
 Board’s obviousness determination regarding claim 1 of the
 ’874 Patent Application. 2



     2   The Board did not rely on impermissible hindsight
 in finding so. Ms. Miller argues that Herckner’s water bot-
 tles can only be equated to the claimed “emergency water
 store” through hindsight and that neither Shaw nor Herck-
 ner use the precise term “emergency water store.” Appel-
 lant’s Br. 13; Appellant’s Reply Br. 5–6. We are not
 persuaded. Not only is “emergency” not a structural limi-
 tation that must be found in the prior art, but prior art
Case: 21-1599     Document: 26     Page: 9    Filed: 02/28/2022




 IN RE: MILLER                                               9



     We are also unpersuaded by Ms. Miller’s assertion of
 “divergent claim mapping” between the Examiner’s An-
 swer and the second Board decision. Ms. Miller contends
 that the Examiner and the Board inconsistently mapped
 Shaw’s “internal storage area” to the claim language “said
 load-bearing frame defining a volume in which an emer-
 gency water store is disposed.” Appellant’s Br. 14–15; Ap-
 pellant’s Reply Br. 8. Ms. Miller also argues that Shaw’s
 divergently mapped “internal storage area” cannot be both
 a “volume in which an emergency water store is disposed”
 and an “emergency water store.” Appellant’s Reply Br. 9.
 Ms. Miller is correct that all claim limitations must be
 taught or suggested by the prior art to establish


 references need not parrot precisely the same words as in
 the claim to support an obviousness determination. See,
 e.g., Beckson Marine, Inc. v. NFM, Inc., 292 F.3d 718, 727
 (Fed. Cir. 2002) (“[O]bviousness does not require the prior
 art to reach expressly each limitation exactly. Rather, ob-
 viousness may render a claimed invention invalid where
 the record contains a suggestion or motivation to modify
 the prior art teaching to obtain the claimed invention.”); see
 also Microsoft Corp. v. Biscotti, Inc., 878 F.3d 1052, 1070
 (Fed. Cir. 2017) (determining that the Board applied the
 correct legal standard in not requiring “word-for-word sim-
 ilarity or perfection” and instead considering “whether a
 POSA would ‘at once envisage’ the combination of the
 claimed invention”). Moreover, Ms. Miller first raised her
 hindsight argument in a single footnote in her opening
 brief. Appellant’s Br. 13 n.6. But “arguments raised in
 footnotes are not preserved.” SmithKline Beecham Corp. v.
 Apotex Corp., 439 F.3d 1312, 1320 (Fed. Cir. 2006); see also
 Fuji Photo Film Co. v. Jazz Photo Corp., 394 F.3d 1368,
 1375 n.4 (Fed. Cir. 2005) (finding that an argument raised
 in a footnote in an opening cross-appeal brief and then de-
 veloped more fully in the reply brief was not properly
 raised).
Case: 21-1599    Document: 26     Page: 10    Filed: 02/28/2022




 10                                             IN RE: MILLER




 obviousness of a claimed invention. See, e.g., In re Royka,
 490 F.2d 981, 984 (C.C.P.A. 1974) (“It is elementary that to
 support an anticipation rejection, all elements of the claim
 must be found in the reference.”); In re Gulack, 703 F.2d
 1381, 1385 n.8 (Fed. Cir. 1983) (extending Royka to deter-
 mining obviousness). But we need not parse the claim lan-
 guage into multiple physical structures and manufacture
 divergence between the Examiner’s Answer and the second
 Board decision. The “volume in which an emergency water
 store is disposed” merely modifies the “load-bearing frame”
 element but does not identify additional structure or sepa-
 rate functions. J.A. 2, 597; cf. Becton, Dickinson & Co. v.
 Tyco Healthcare Grp., LP, 616 F.3d 1249, 1254–55 (Fed.
 Cir. 2010) (determining that “spring means” is a separate
 element from “hinged arm” because neither element can
 function as the other); Gaus v. Conair Corp., 363 F.3d 1284,
 1288 (Fed. Cir. 2004) (“Nothing in the descriptions of those
 two components suggests that their structures or functions
 overlap. To the contrary, the specification plainly describes
 the two components as separate.”). We further conclude
 that all the limitations were mapped, and the Board’s de-
 termination does not violate the all-limitations rule.
      And while the Board’s wording may have been impre-
 cise, “we do not require perfect explanations.” In re Nuva-
 sive, Inc., 842 F.3d 1376, 1382 (Fed. Cir. 2016); see also
 Bennett Regul. Guards, Inc. v. Atlanta Gas Light Co., 825
 F. App’x 773, 780–82 (Fed. Cir. 2020). We may affirm the
 Board’s findings “if we may reasonably discern that it fol-
 lowed a proper path, even if that path is less than perfectly
 clear.” In re Nuvasive, 842 F.3d at 1382. Here, the Board
 “adopt[ed] the Examiner’s findings and conclusions,” J.A.
 3, to properly map each limitation of the claimed invention
 to Shaw and Herckner. Accordingly, we affirm the Board’s
 determination of obviousness.
Case: 21-1599     Document: 26     Page: 11    Filed: 02/28/2022




 IN RE: MILLER                                              11



                 B. The Administrative Record
      Next, Ms. Miller asserts that the “PTO failed to make
 a record explaining why new evidence and arguments were
 insufficient to overcome a non-final obviousness rejection.”
 Appellant’s Br. 16. The Examiner must articulate ade-
 quate support for its rejection. In re Alton, 76 F.3d 1168,
 1175 (Fed. Cir. 1996). Ms. Miller contends that, here, the
 Board likewise failed to address the new evidence. Appel-
 lant’s Br. 17–18. After the Examiner first rejected claims
 1 and 24–26 for obviousness, Ms. Miller submitted new ev-
 idence in the form of a photograph, dictionary definitions,
 and patents. Appellant’s Br. 18. The Board maintained
 the finding of obviousness on the grounds of the original
 disclosure. J.A. 2–5. Accordingly, Ms. Miller argues that
 the Board’s decision lacked a full and reasoned explanation
 of its decision and fails the Alton standard. Appellant’s Br.
 19. We disagree.
     While the Board’s explanation may have been concise,
 it was sufficient to reject Ms. Miller’s new evidence—evi-
 dence that was clearly irrelevant to the basis of the Board’s
 obviousness rejection. The Board is held to the same stand-
 ard as district courts to provide opinions containing “suffi-
 cient findings and reasoning to permit meaningful
 appellate scrutiny.” Gechter v. Davidson, 116 F.3d 1454,
 1458 (Fed. Cir. 1997). But even a short explanation may
 constitute a sufficient administrative record when the evi-
 dence is clearly unpersuasive. See, e.g., Paice, 881 F.3d at
 905 (determining that the Board’s obviousness analysis
 was sufficient when it was “commensurate” with the pa-
 tentee’s arguments and “flow[ed] directly from its rejec-
 tion” of those arguments); Hyatt v. Dudas, 492 F.3d 1365,
 1370 (Fed. Cir. 2007) (determining that the Examiner pro-
 vided sufficient reasons in rejecting claims for lack of a
 written description because “[w]hen no such description
 can be found in the specification, the only thing the PTO
 can reasonably be expected to do is to point out its nonex-
 istence” (citing In re Alton, 76 F.3d at 1175)); In re Morant,
Case: 21-1599    Document: 26     Page: 12    Filed: 02/28/2022




 12                                             IN RE: MILLER




 26 F. App’x 929, 935 (Fed. Cir. 2001) (determining that the
 Board’s “somewhat terse” discussion sufficiently consid-
 ered and rejected the evidence when it “found the [evi-
 dence] unpersuasive because [it] failed to discuss either the
 language of the pending claims or the specific references
 over which the claims were rejected”).
      In its decision here, the Board reasons through its re-
 jection of Ms. Miller’s arguments regarding “emergency
 water store,” including the new evidence. J.A. 3–4. The
 photographic, dictionary, and patent evidence submitted
 by Ms. Miller all purport to demonstrate the difference be-
 tween emergency water store and food stuffs. J.A. 508–85;
 Appellant’s Br. 18. But that argument was not a basis for
 the Board’s obviousness rejection. As the Board explained,
 the Examiner cited Shaw’s “internal storage area”—not
 Shaw’s “food stuff, picnic supplies and ice”—for teaching
 the claimed emergency water store. J.A. 3. Accordingly, it
 is irrelevant whether Ms. Miller’s new evidence demon-
 strates any gaps between the claimed “emergency water
 store” and various food stuffs and picnic supplies. Unlike
 in Alton, where the Board failed to address new evidence
 which “contained statements of fact directly addressing”
 the grounds of the rejection and the Examiner “provided
 only conclusory statements,” In re Alton, 76 F.3d at 1175–
 76, the Board here accounted for Ms. Miller’s new evidence
 and provided sufficient explanation for its decision.
     Moreover, the Board incorporated by reference the Ex-
 aminer’s factual findings, which further elucidate its rea-
 soning behind the rejection. Agencies may adopt and
 incorporate findings by a factfinding body. In re Cree, Inc.,
 818 F.3d 694, 698 n.2 (Fed. Cir. 2016). Likewise, the Board
 may adopt the findings of the Examiner. See, e.g., In re
 Brana, 51 F.3d 1560, 1564 n.13 (Fed. Cir. 1995) (“The
 Board’s decision did not expressly make any independent
 factual determinations or legal conclusions. Rather, the
 Board stated that it ‘agree[d] with the examiner’s well rea-
 soned, well stated and fully supported by citation of
Case: 21-1599    Document: 26    Page: 13    Filed: 02/28/2022




 IN RE: MILLER                                              13



 relevant precedent position in every particular, and any
 further comment which we might add would be redundant.’
 Therefore, reference in this opinion to Board findings are
 actually arguments made by the examiner which have been
 expressly adopted by the Board.”) (internal citations omit-
 ted).
     Here, the Board expressly adopted the Examiner’s
 findings and conclusions consistent with its analysis, in-
 cluding the Examiner’s explanation rejecting Ms. Miller’s
 challenge to Shaw’s containers housing food stuffs and pic-
 nic supplies. J.A. 2–3. The Examiner’s Answer explains:
        In response to Appellant’s arguments against
        the references individually, one cannot show
        nonobviousness by attacking references individ-
        ually where the rejections are based on combi-
        nations of references. See In re Keller, 642 F.2d
        413, 208 USPQ 871 (C.C.P.A. 1981); In re Merck
        & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir.
        1986). Therefore, the individual attack on the
        “containers” of Shaw which houses “food stuff”
        as well as picnic supplies (which inherently may
        include beverages) and ice to show nonobvious
        that it isn’t water that’s being housed (although
        the examiner is of the opinion that food stuff
        may include water and picnic supplies may in-
        clude water and ice is frozen water) along with
        the attack on Herckner for not using the word
        “emergency” or “water store” in its teaching of
        the reusable container is without merit as the
        rejection is based on a combination of refer-
        ences.
        ...
        In response to Appellant’s argument that the
        examiner did not address the evidence that was
        presented in response to the non-final action,
        i.e., a photograph, dictionary of terms and U.S.
Case: 21-1599   Document: 26     Page: 14    Filed: 02/28/2022




 14                                             IN RE: MILLER




        Patent No.[] 4,458,864, the examiner main-
        tained the position that so far as defined by the
        original disclosure of claimed invention, the
        prior art addressed the limitations and ren-
        dered the invention obvious in light thereof.
        The use of evidence and definitions not part of
        the original disclosure cannot be subsequently
        interpreted or relied upon to further define the
        claimed invention.
 J.A. 765–66 (cleaned up). Together, the Board’s explana-
 tion and its adoption of the Examiner’s findings produce a
 sufficient administrative record rejecting Ms. Miller’s new
 evidence.
                      III. CONCLUSION
     For the reasons discussed above, the Board did not err
 in finding claim 1 of the ’874 Patent Application obvious
 over the combination of Shaw and Herckner, and the Board
 provided a sufficient administrative record to reject the
 new evidence that Ms. Miller presented. We have consid-
 ered Ms. Miller’s other arguments and find them unpersua-
 sive. Because Ms. Miller does not make any separate
 substantive arguments as to dependent claims 24–26 on
 appeal, we likewise affirm the Board’s determination of ob-
 viousness as to these claims. Accordingly, we affirm the
 decision of the Board.
                        AFFIRMED
                           COSTS
 No costs.